1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    HOSIE KENNETH FRAZIER,                               Case No. 3:19-cv-00050-MMD-WGC

7                                     Plaintiff,         ORDER ACCEPTING AND ADOPTING
            v.                                            REPORT AND RECOMMENDATION
8                                                            OF MAGISTRATE JUDGE
     PAULA DAVIS, et al.,                                       WILLIAM G. COBB
9
                                 Defendants.
10

11          Before the Court is the Report and Recommendation of United States Magistrate

12   Judge William G. Cobb (ECF No. 3) (“R&R” or “Recommendation”) relating to Plaintiff’s

13   application to proceed in forma pauperis (ECF No. 1) and pro se complaint (ECF No. 1-

14   1.) Plaintiff had until March 6, 2019, to file an objection. To date, no objection to the R&R

15   has been filed.

16          This Court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

18   timely objects to a magistrate judge’s report and recommendation, then the court is

19   required to “make a de novo determination of those portions of the [report and

20   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

21   to object, however, the court is not required to conduct “any review at all . . . of any issue

22   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).

23   Indeed, the Ninth Circuit has recognized that a district court is not required to review a

24   magistrate judge’s report and recommendation where no objections have been filed. See

25   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard

26   of review employed by the district court when reviewing a report and recommendation to

27   which no objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,

28   1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the
1    view that district courts are not required to review “any issue that is not the subject of an

2    objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then

3    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

4    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

5    which no objection was filed).

6           Nevertheless, this Court finds it appropriate to engage in a de novo review to

7    determine whether to adopt Magistrate Judge Cobb’s R&R. Upon reviewing the R&R

8    and proposed complaint, this Court finds good cause to accept and adopt the Magistrate

9    Judge’s R&R in full.

10          It   is   therefore   ordered,   adjudged   and   decreed     that    the   Report   and

11   Recommendation of Magistrate Judge William G. Cobb (ECF No. 3) is accepted and

12   adopted in its entirety.

13          It is further ordered that Plaintiff’s application to proceed in form pauperis (ECF

14   No. 1) is granted.

15          It is further ordered that the Clerk of Court detach and file Plaintiff’s complaint

16   (ECF No. 1-1).

17          It is further ordered that this action is dismissed with prejudice.

18          The Clerk of Court is directed to close this case.
19

20          DATED THIS 11th day of March 2019.

21

22
                                                        MIRANDA M. DU
23                                                      UNITED STATES DISTRICT JUDGE

24

25

26
27

28

                                                   2
